Citation Nr: 1203249	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-49 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied an evaluation in excess of 40 percent for a low back disability.

A January 2011 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in November 2011.  A copy of the hearing transcript is of record.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has maintained that he is unemployed due, at least in part, to symptoms of his service-connected low back disorder, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

The claim of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

At no time during the appeal period extending from February 2009 (when the increased rating claim was filed), has the Veteran's service-connected low back disability been manifested by unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine; or incapacitating episodes having a total duration of at least 6 weeks during a 12-month period.


CONCLUSION OF LAW

For the appeal extending from February 19, 2009, the criteria for an evaluation in excess of 40 percent for a disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

With respect to the increased rating claim for a low back disorder, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

The file contains duty to assist letters issued in 2009, relating to the Veteran's increased rating claim for a low back disorder.  Those letters addressed the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and provided notice regarding how disability ratings and effective dates are assigned.  The letters included the criteria for evaluating degenerative arthritis of the spine under 38 C.F.R. § 4.71a, Diagnostic Code 4242.  Thus it is clear the Veteran had actual knowledge of, and has acted on, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's STRs and VA records.  The Veteran presented testimony at hearings held in April 2010 (RO) and November 2011 (Board).  VA examinations have been conducted during the course of the appeal period in 2009 and 2011, and an addendum addressing the Veteran's neurological manifestations was provided in May 2011.  

The Veteran has maintained that both the 2009 and 2011 VA examinations were inadequate.  In testimony presented before a decision review officer in April 2010, he mentioned that the VA examiner in 2009 did not spend more than 10 minutes with him and did not conduct range of motion studies.  A review of that report reflects that full range of motion studies were conducted and reported, contrary to the Veteran's assertions.  Moreover, that report is 6 pages long, extremely comprehensive, and in no way inadequate for rating purposes as it addressed the pertinent rating criteria as well as the Veteran's complaints and clinical manifestations.  The 2011 VA examination report reflects that again, range of motion studies were conducted and reported, the report was comprehensive, and in no way inadequate for rating purposes, as it addressed the pertinent criteria as well as the Veteran's complaints and clinical manifestations.  Hence, the Veteran's assertions regarding the inadequacy of the VA examinations conducted in 2009 and 2011 are entirely unfounded. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

In a Board decision issued in October 2006, service connection was established for a low back disability.  In a November 2006 rating action implementing the Board's decision, an initial evaluation of 40 percent was assigned for degenerative disc disease (DDD) at L5-S1, effective from March 2001.  

In February 2009, the Veteran filed an increased rating claim for his low back disability.  

The Veteran presented additional evidence in support of his claim consisting of a February 2009 VA outpatient record.  The history indicated that in 1982, the Veteran was involved in a motor vehicle accident resulting in fractures of the lower extremities and residual leg weakness, for which the Veteran used a cane.  In 2003 a neurostimulator was implanted to assist in managing pain.  CT scan findings of January 2008 were referenced which revealed evidence of mild compression deformity of L1; a defect of the pars interarticularis at L5, and diffuse disc bulge at L4-5 and L5-S1.  In 2007, the Veteran sustained a fall in the shower due to a hypoglycemic episode.  The Veteran complained of constant lower back pain shooting to the posterior thighs, with complaints of numbness in that area.  He also complained of increased weakness.  On examination, gait was normal.  There was sensory numbness in the low lumbar spine with numbness of the anterolateral right leg and hypersensitivity of the posterior right leg.  Assessments of lumbar degenerative disease and neuropathic pain well controlled with neurostimulation, were made. 

In mid-February 2009, the Veteran underwent a facet medial branch block procedure at left L4, L5 and S1, for treatment of facet arthropathy. 

A VA examination of the spine was conducted in March 2009.  The Veteran reported that his condition was much worse than when last evaluated in 2006.  He complained that bending and squatting were difficult and that prolonged sitting caused a pulling sensation that could last for an hour.  It was noted that pain was 8/10, but could be improved to 5/10 with the use of the stimulator.  He also reported having tingling down both legs, symptoms which began a year previously.  The report indicated that the Veteran was not working and was last employed in 1991 as a scheduler.  The Veteran endorsed having a general sense of fatigue, definite weakness, and lack of endurance.  It was noted that the Veteran also complained of stiffness and could not perform repetitive motion.  The Veteran did not report having any flare-ups and denied having orthrosis.  

On physical examination, range of motion testing of the lumbar spine revealed: flexion to 45 degrees with pain to 90 degrees; extension to 25 degrees; left rotation to 30 degrees, right rotation to 30 degrees, and left lateral and right lateral flexion to 25 degrees, with pain in all areas of motion at the extremes.  It was noted that range of motion was limited by pain, weakness and lack of endurance, but not by fatigue.  There was no evidence of painful motion, spasm, weakness, tenderness, fixed postural abnormality, fixed deformity (ankylosis), or abnormality of the musculature of the back shown during the examination.  

On neurological examination, sensory examination of the right lower extremity was intact, but decreased sensation of the left lower extremity in the area of the scar from a 1982 motorcycle accident was noted.  Motor examination was 5/5 in the lower extremities and no atrophy was noted.  The examiner specifically stated that there had been no reports of incapacitating episodes during the past 12 months.  The Veteran reported having bilateral buttock pain as well as a sensation of having to relieve his bowels with increased pain.  A diagnosis of DDD of L5-S1 with interval subjective reports of worsening pain and function, with objective evidence on physical examination of improved function since last evaluated.  Moderate to moderately severe functional impairment as reported by the Veteran was noted, depending on functioning of equipment.

The file contains a VA neurology note dated in October 2009.  The record indicated that the Veteran had a 10-year history of diagnosed deafferentation syndrome with spinal cord stimulator, with complaints of back pain and allodynia.  Chronic back pain, worse during the past month or more was noted.  The Veteran reported having pain in the left leg to the knee and in the right leg to the thigh, in the back of the legs which were muscular in nature.  He indicated that this started as a result of exercise during service in 1979.  On examination, there was tenderness of the lower thoracic and lumbar spine with paraspinal areas and some mild sensory deficit.  The history and examination were not consistent with allodynia, but seemed to be related to underlying structures.  Asymmetric sensory symptoms in the left foot and localized on the back were reported, and it was noted that this could be related to the Veteran's diabetes mellitus.  Strength and reflexes were fully intact in the lower extremities.   

In a statement provided by the Veteran in November 2009, he reported that due to his back disability he could not pick up anything.  He also indicated that he had been on bed rest, prescribed by his doctor, from late October 2009 to mid November 2009.  

The Veteran presented testimony before a decision review officer (DRO) in April 2010.  He mentioned that the VA examiner in 2009 did not spend more than 10 minutes with him and did not conduct range of motion studies.  The Veteran mentioned that he received steroid shots and used a TENS unit.  He also stated that a machine had been implanted in his back to control pain, which helped, but had not resolved his back pain and problems with bending, standing and flare ups.  The Veteran mentioned that he had been bedridden due to his back problem for several weeks around November 2009.  The DRO advised the Veteran to try to obtain a doctor's note detailing this fact and the time period involved.  

In November 2010, the Veteran underwent another bilateral lumbar medial branch block procedure for treatment of facet arthropathy. 

A VA examination of the spine was conducted in March 2011.  The Veteran complained of worsening pain since he was last evaluated in 2009.  He reported receiving a new implanted stimulator in April 2011, but reported that even so, he had pain of 7/10.  It was also noted that he had symptoms of pain radiating into the legs with no numbness, tingling or burning, but with stiffness and weakness.  The report mentioned that the Veteran had been using a cane since the 1990.  The report indicated that the Veteran's complaints and symptoms did not involve the bladder or bowels, and did not relate to erectile dysfunction.  Pain was assessed as 6/10 on examination.  It was noted that the Veteran was usually independent with the activities of daily living, but did not do any cooking, cleaning, yard work, or lifting.  The report mentioned that he could drive most days.  It was reported that he had worked in plumbing and maintenance, but had been retired since 1991.

On examination, spine, posture gait and limbs were normal.  On physical examination, range of motion testing of the lumbar spine revealed: flexion to 20 degrees; extension to 15 degrees; and left lateral and right lateral flexion to 20 degrees.  The Veteran refused to perform rotation testing.  It was noted that the spine was painful on motion and that the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive testing x 3.  Objective evidence of painful motion and tenderness to palpation, with no spasms or weakness was reported.  There was no evidence of postural abnormality, fixed deformity (ankylosis), or abnormality of the musculature of the back shown during the examination.  

On neurological examination, gait was normal.  Sensory numbness in the low lumbar spine and anterolateral right leg were noted.  Hypersensitivity in the area of the posterior right leg was also reported.  Low back and buttock pain were noted.  A diagnosis of DJD of the lumbar spine with chronic low back pain, sensory changes as described on examination, and deafferentation syndrome, was made.  The examiner indicated that the condition was productive of moderate to severe residual functional impairment.   

An addendum to the March 2011 VA examination report, was provided in May 2011, at which time the Veteran's neurological manifestations were addressed.  The examiner noted that examinations of 2009 and 2011 had revealed evidence of numbness of the anterolateral right leg and hypersensitivity of the posterior right leg that were thought to be in the area of a scar resulting from a right femur fracture in 1982.  The examiner noted that the Veteran had a history of a motorcycle accident in 1982, resulting in left tibia and fibula fractures as well as a right femur fracture.  The report mentioned that following that injury, deafferentation syndrome was diagnosed and chronic back pain was sustained.  The examiner explained that deafferentation syndrome was characterized by burning pain and marked sensitivity to touch in the area of the injured peripheral nerve.  The examiner observed that no findings suggestive of neuropathic dysfunction as manifested by allodynia, trophedema, hyperalgesia, or cutaneous or sudomotor changes were apparent on examination.  

The examiner stated that the Veteran was service-connected for DDD at L5-S1, and noted that based on review of findings from the VA pain management clinic (April 2011 - summarized in the May 2011 addendum) the Veteran did not exhibit symptoms of deafferentation syndrome involving one or both lower extremities.  The examiner concluded that the sensory findings were less likely due to the service connection condition of the lumbar spine, and were more likely due to traumatic fractures of the lower extremities, occurring as a result of a 1982 motorcycle accident.  

The Veteran presented testimony at a Board videoconference hearing held in November 2011.  The Veteran's representative indicated that the Veteran was essentially incapacitated from working, as he had been advised by his VA pain management team not to pick up anything.  The report indicated that the Veteran used both a TENS unit and nerve stimulation unit for pain control.  The Veteran mentioned being incapacitated in October and November 2009 after lifting a laundry basket.  The Veteran mentioned that the back condition had impacted his employability, stated that he was not employed as of the time of the hearing, and stated that he had not been able to work since the late 1980's or early 1990's.  The Veteran denied undergoing a neurological evaluation in May 2011 and complained that the March 2011 VA examination was "weak" and not thorough.  The Veteran stated that he had neurological symptoms radiating from the low back into the legs.  

Analysis

The Veteran contends the currently assigned 40 percent evaluation does not accurately reflect the severity of his lumbar spine disability.  For the entirety of the appeal period, his low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for evaluation are found in the General Rating Formula for Diseases and Injuries of the Spine which applies to the following diagnostic codes: vertebral fracture or dislocation (DC 5235), sacroiliac injury and weakness (DC 5236), lumbosacral or cervical strain (DC 5237), spinal stenosis (DC 5238), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), degenerative arthritis of the spine (DC 5242), and intervertebral disc syndrome (DC 5243).  38 C.F.R. § 4.71a (2010).  A note associated with the rating criteria instructs that intervertebral disc syndrome evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The formula provides that a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

Note 1 following the general rating formula for diseases and injuries of the spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.

Note 2 provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See also Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined range of motion range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Under the Diagnostic Code 5243, a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id at Note (2).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

On a schedular basis, a review of the evidence pertinent to the appeal period does not reflect that the Veteran's service-connected disability of the lumbar spine is manifested by symptoms warranting a rating in excess of 40 percent.  Specifically, absent any evidence of unfavorable ankylosis of the entire thoracolumbar spine or of with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, an evaluation in excess of 40 percent is not warranted for any portion of the appeal period.

In this regard, VA examinations of 2009 and 2011 contained specific findings to the effect that there was no evidence of fixed deformity (ankylosis).  Furthermore, no clinical records reveal evidence of unfavorable ankylosis of the entire thoracolumbar spine at any time during the appeal period. 

Rating the Veteran's disability of the lumbar spine under Diagnostic Code 5243, based on incapacitating episodes, an increased evaluation to 40 percent would require evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  

In this regard, the Veteran provided testimony in 2010 and 2011 to the effect that for several weeks between October and November 2009 he had been bedridden and incapacitated following lifting a laundry basket.  In 2010, a DRO advised the Veteran to try to obtain a doctor's note detailing this fact and the actual time period involved.  Per VA regulations, for purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Essentially, there is no indication in either the lay or clinical evidence, of any incapacitating episodes occurring in the duration and frequency required for the assignment of an evaluation in excess of 40 percent.  The Veteran did not specifically report (with actual dates provided) that he has been incapacitated for 6 weeks or more during any 12 month period applicable to this appeal period, and more significantly, the clinical records contain no evidence of bed rest prescribed by a physician and treatment by a physician for a duration of 6 weeks or more in a 12-month period, at any time during the appeal period, as required to substantiate any such lay report.  

The Board has also considered whether separate or increased evaluations are warranted based upon a showing of neurological symptomatology related to the lumbar spine.  In this regard, the file contains lay and clinical evidence of neurological symptoms affecting the lower extremities, diagnosed as deafferentation syndrome and manifested by numbness and hypersensitivity in the lower extremities.  The file contains a probative, credible medical opinion, provided in May 2011, to the effect that such symptoms were less likely due to the service connection condition of the lumbar spine, and were more likely due to traumatic fractures of the lower extremities, occurring as a result of a 1982 motorcycle accident.  The file does not contain any competent medical evidence which rebuts this opinion or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  As such there is no basis at this time for the assignment of separate or compensable evaluations for neurological symptomatology.

The Board also observes that there is no indication that there is any symptomatology of the bowel or bladder related to the low back disability.  VA clinical records dated throughout the appeal period, as well as VA examination reports of 2009 and 2011 fail to reveal complaints of any actual manifestations of bowel or bladder dysfunction.  Accordingly, again there is no basis for the assignment of a separate or compensable evaluation for bowel or bladder dysfunction.

Throughout the appeal period, the evidence reflects the Veteran has consistently complained of pain and limitation of function associated with his lumbar spine disability and has described restriction of activities, such as standing, sitting, walking and lifting.  The 2009 and 2011 VA examination reports document evidence of pain on motion and the Veteran has provided lay evidence of pain productive of functional impairment (such as impacting lifting and carrying).  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned 40 percent evaluation contemplates the effects of the Veteran's manifestations of pain, weakness, and fatigue on activity and motion.  Therefore, an increased evaluation based upon pain and functional impairment is not warranted for any portion of the appeal period.  38 C.F.R. § 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995)

Having considered the concept of staged ratings in this case as discussed in the Hart case, supra, the Board concludes that entitlement to a disability rating in excess of 40 percent is not warranted for the portion of the appeal period extending from February 2009, when the increased rating claim was filed.  In reaching this conclusion, the Board has considered the provisions of 38 C.F.R. §§ 4.3 and 4.7, and the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); see 38 U.S.C.A. § 5107(b) (West 2002).

Extra-Schedular Considerations

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of his service-connected low back disability are contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  In short, for the reasons already set forth above, the rating criteria contemplate not only his symptoms but the severity of his low back disability as is reflected by the currently assigned 40 percent disability.  Therefore, as the assigned 40 percent rating is adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As explained further below in the remand, a claim for a TDIU has been raised by the record.  See Rice, 22 Vet. App. 453-54.  As the TDIU aspect of the Veteran's claim requires additional development, it is being for remanded for further development, and is not yet ready for appellate consideration by the Board.


ORDER

For the portion of the appeal period extending from February 19, 2009, an evaluation in excess of 40 percent for a disability of the lumbar spine is denied.


REMAND

Pertinent to the Veteran's TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  

In this case, a VA examination report of 2009 indicates that the Veteran was not working and was last employed in 1991 as a scheduler.  In hearing testimony presented in 2011, the Veteran's representative indicated that the Veteran was essentially incapacitated from working, as he had been advised by his VA pain management team not to pick up anything.  The report indicated that the Veteran used both a TENS unit and nerve stimulation unit for pain control.  The Veteran mentioned that the back condition had impacted his employability, stated that he was not employed as of the time of the hearing, and stated that he had not been able to work since the late 1980's or early 1990's.  

In essence, the Veteran maintains that he is unemployed/unemployable due, at least in part, to symptoms of his service-connected low back disability.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for a low back disability (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to his TDIU claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  In this regard, the Board notes that the Veteran has additional service-connected conditions (otitis media and tinnitus) which may also impact his employability.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to obtain VA records dated from April 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions, including his low back disability.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


